Citation Nr: 0719311	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
lung disease, claimed as secondary to pulmonary tuberculosis.  

2.  Entitlement to service connection for coronary artery 
disease with congestive heart failure, cardiomyopathy, and 
chest pain, claimed as secondary to pulmonary tuberculosis.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for 
hypertension.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
cardiovascular disability, hypertension, and chronic 
obstructive lung disease, all claimed as secondary to 
pulmonary tuberculosis.  The veteran subsequently initiated 
and perfected appeals of these determinations.  In June 2005, 
the veteran testified via videoconference before the 
undersigned Veterans Law Judge.  

The issues of entitlement to service connection for chronic 
lung disease, hypertension and variously characterized 
cardiovascular disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2001 decision, the Board denied the veteran 
service connection for hypertension, both on a direct basis, 
and as secondary to pulmonary tuberculosis.  This decision 
was not appealed.  

2.  The evidence received since the May 2001 Board decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2001 Board decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7104 
(West 2002); 20.1100 (2006).

2.  The evidence received subsequent to the May 2001 Board 
decision is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2006).  Service connection may also be 
awarded for certain disabilities, such as hypertension, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Finally, 
service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).

The veteran seeks to reopen his service connection claim for 
hypertension, claimed as secondary to his service-connected 
pulmonary tuberculosis.  This claim was originally denied 
within a May 2001 Board decision, and it was not appealed; 
therefore, the May 2001 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 20.1100 (2006).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

For the reasons to be discussed below, the veteran has 
submitted new and material evidence since the May 2001 Board 
denial, and his service connection claim for hypertension is 
thus reopened.  

In support of his application to reopen, the veteran has 
submitted the December 2003 statement of M.L.T., M.D.  In his 
statement, Dr. T. stated he is the veteran's treating 
physician, and has confirmed a current diagnosis of 
hypertension.  Dr. T. also stated this hypertension "is 
aggravated" by his obstructive restrictive lung disease, 
which is itself the result of his "old [pulmonary 
tuberculosis]".  

The Board notes first that the December 2003 statement from 
Dr. T. is new, in that it was not of record at the time of 
the May 2001 denial.  Additionally, it is not cumulative and 
redundant of evidence already of record at that time.  Next, 
the Board finds the December 2003 statement to be material, 
as it relates to an unestablished fact necessary to 
substantiate the claim.  When service connection for 
hypertension was denied by the Board in May 2001, the Board 
found no evidence of an etiological relationship between the 
veteran's service-connected pulmonary tuberculosis and his 
hypertension.  This December 2003 statement, authored by a 
competent medical expert who personally examined the veteran, 
suggests an etiological link between the veteran's service-
connected disability and his current hypertension.  As such, 
it raises a reasonable possibility of substantiating the 
claim.  Overall, the December 2003 statement from Dr. T. 
meets the 38 C.F.R. § 3.156 requirements to qualify as new 
and material evidence.  

The veteran having submitted new and material evidence, his 
service connection claim for hypertension must be reopened 
and considered on the merits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  


ORDER

The claim of entitlement to service connection for 
hypertension is reopened, and to this extent only, the appeal 
is granted.  


REMAND

The veteran seeks service connection for a chronic 
obstructive lung disease, hypertension, and variously 
characterized cardiovascular disorders, claimed as secondary 
to his service-connected pulmonary tuberculosis, far 
advanced, inactive.  Service connection may be awarded for 
any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  In the present case, a 
VA medical examination and opinion statement was afforded the 
veteran in December 2002.  However, the examination opinion 
is unclear regarding any etiological nexus between the 
veteran's pulmonary tuberculosis and any current obstructive 
and/or restrictive lung disease.  The examiner stated 
obstructive, but not restrictive, lung disease was present in 
the veteran.  Regarding a nexus between chronic obstructive 
lung disease, the examiner stated "usually pulmonary 
tuberculosis does not produce an obstructive clinical picture 
unless the diffuse parenchymal scarring has been present."  
However, the examiner also noted pleural scarring was evident 
in the veteran's lungs, based on X-ray.  In a May 2003 
addendum, the examiner stated further that chronic 
obstructive pulmonary disease did not progress from inactive 
tuberculosis and that the veteran had no significant 
pulmonary changes to suggest that.  The examiner also stated 
that hypertension was not a complication of inactive 
pulmonary tuberculosis, and that cardiomyopathy with 
congestive heart failure were not secondary to inactive 
pulmonary tuberculosis.

The Board notes that although the VA examiner addresses 
causation regarding the veteran's secondary service 
connection claim, the Board finds that the question of 
secondary service connection on the basis of aggravation has 
not been adequately addressed in a medical opinion of record 
with review of the entire evidentiary record.  As the Board 
may not substitute its own medical judgment, further 
clarification is required.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (noting that when the medical evidence 
of record is insufficient, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  Also of record is a February 2002 private 
clinical treatment record from the veteran's personal 
physician which states "old [tuberculosis] - caused 
restrictive lung disease," which must be reconciled with any 
contrary opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the 
veteran's claims folder to a VA medical 
specialist in respiratory disabilities 
for a medical opinion statement.  If 
available, the VA physician who 
examined the veteran in December 2002 
and provided the supplemental opinion 
in May 2003 should conduct this review 
of the veteran's file; otherwise, 
another specialist may be used.  The 
veteran's claims file must be made 
available to, and reviewed by, the 
examiner.  The veteran needed not be 
examined unless such examination is 
necessary for the examiner to render a 
competent medical opinion.  The 
examiner should review the December 
2002 VA examination report and May 2003 
addendum, as well as the remainder of 
the medical records, including the 
private clinical records regarding the 
etiology of the veteran's chronic 
obstructive lung disease, and address 
the following questions: 

        (a) Does the veteran have a 
current obstructive and/or restrictive 
lung disease, and;

        (b) If the response to (a) is yes, 
the examiner should further indicate 
whether it is at least as likely as not 
such additional disability is due to or 
the result of the veteran's service-
connected pulmonary tuberculosis, far 
advanced, inactive.  If not, the 
examiner should indicate whether it is 
at least as likely as not that any 
current lung disease has been 
aggravated by the service-connected 
inactive pulmonary tuberculosis.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional impairment resulting from 
the aggravation.  The clinician should 
note that aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  
        
        (c).  The examiner should also 
indicate whether it is at least as 
likely as not that the veteran's 
hypertension, coronary artery disease, 
congestive heart failure, and/or 
cardiomyopathy are due to or the result 
of, or aggravated by the veteran's 
service-connected inactive pulmonary 
tuberculosis, or by any diagnosed 
respiratory disorder.  If aggravation 
is found, the examiner should attempt 
to quantify the degree of additional 
impairment resulting from the 
aggravation.  The clinician should note 
that aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  

The examiner is requested to provide a 
clear rationale for the requested 
opinions.  The medical basis for all 
opinions expressed should also be noted 
for the record and the examiner should 
address the other opinions of record.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the AMC on the basis of 
any additional evidence received, and 
the service connection claims for 
chronic obstructive pulmonary disease, 
hypertension, and the variously claimed 
cardiovascular disabilities must be 
readjudicated.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


